Title: To James Madison from George Washington, 10 October 1787
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Octr., 10th. 1787
I thank you for your letter of the 30th. Ult. It came by the last Post. I am better pleased that the proceedings of the Convention is handed from Congress by a unanimous vote (feeble as it is) than if it had appeared under stronger marks of approbation without it. This apparent unanimity will have its effect. Not every one has opportunities to peep behind the curtain; and as the multitude often judge from externals, the appearance of unanimity in that body, on this occasn, will be of great importance.
The political tenets of Colo M. & Colo R. H. L. are always in unison. It may be asked which of them gives the tone? Without hesitation, I answer the latter; because the latter, I believe, will receive it from no one. He has, I am informed, rendered himself obnoxious in Philadelphia by the pains he took to dissiminate his objections amongst some [of] the leaders of the seceding members of the legislature of that State. His conduct is not less reprobated in this County. How it will be relished, generally, is yet to be learnt, by me. As far as accts. have been received from the Southern & Western Counties, the Sentiment with respect to the proceedings of the Convention is favourable. Whether the knowledge of this, or conviction of the impropriety of withholding the Constitution from State Conventions has worked most in the breast of Col M I will not decide; but the fact is, he has declared unequivocally (in a letter to me) for its going to the people. Had his sentiments however been opposed to the measure, Instructions, which are given by the freeholders of this County to their representatives, would have secured his vote for it. Yet, I have no doubt but that this assent will be accompanied by the most tremendous apprehensions, and highest colourings to his objections. To alarm the people, seems to be the ground work of his plan. The want of a qualified Navigation Act, is already declared to be a mean by which the produce of the Southern States will be reduced to nothing, & will become a monopoly of the Northern & Eastern States. To enumerate all his objections, is unnecessary; because they are detailed in the address of the seceding members of the Assembly of Pensylvania; which, no doubt you have seen.
I scarcely think that any powerful opposition will be made to the Constitution’s being submitted to a Convention of the people of this State. If it is given, it will be at that meeting—In which I hope you will make it convenient to attend; explanations will be wanting—none can give them with more precision and accuracy than yourself.
The Sentiments of Mr. Henry with respect to the Constitution which is submitted, are not known in these parts. Mr. Josh. Jones (who it seems was in Alexandr. a few days before my return home) was of opinion that they would not be inemical to it—others however conceive, that as the advocate of a paper emission, he cannot be friendly to a Constn. wch. is an effectual bar.
From circumstances which have been related, it is conjectured that the Governor wishes he had been among the subscribing members, but time will disclose more than we know at present with respect to the whole of this business; and when I hear more, I will write to you again. In the mean while I pray you to be assured of the sincere regard and affection with which I am, My dear Sir Yr. Most Obedt. & Very Hble Serv
Go: Washington
PS. Having received (in a letter) from Colo. Mason, a detail of his objections to the proposed Constitution I enclose you a copy of them.
 